USCA11 Case: 20-10841    Date Filed: 03/29/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10841
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:19-cr-00081-TPB-MRM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JARQUEL JENKINS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 29, 2021)

Before WILSON, ROSENBAUM, and LAGOA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10841       Date Filed: 03/29/2021   Page: 2 of 5



      Jarquel Jenkins appeals his 235-month sentence for possession with the intent

to distribute heroin, cocaine, and methamphetamine and possession of a firearm and

ammunition by a convicted felon. Jenkins argues that his sentence, which was at the

high end of the guideline range, was substantively unreasonable because the district

court placed inordinate weight on his age and failed to consider the government’s

low-end sentence recommendation and other mitigating factors, including, his

acceptance of responsibility; the seriousness of the offense; the need to promote

respect for the law, deter criminal conduct, and protect the public; and the pertinent

policy statements.

      We review the reasonableness of a sentence under the deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). The party

challenging the sentence bears the burden to show that the sentence is unreasonable

in light of the record and the § 3553(a) factors. United States v. Alvarado, 808 F.3d

474, 496 (11th Cir. 2015).

      Before imposing a sentence, the district court is required to consider several

factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3553(a). The district court

shall impose a sentence sufficient, but not greater than necessary, to comply with the

purposes of sentencing, which include the need to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense;

deter criminal conduct; protect the public; and provide the defendant with needed


                                          2
          USCA11 Case: 20-10841        Date Filed: 03/29/2021    Page: 3 of 5



educational, vocational, medical, or other correctional treatment. Id. § 3553(a)(2).

In addition, the district court must consider the nature and circumstances of the

offense, the history and characteristics of the defendant, the kinds of sentences

available, the applicable guidelines range, the pertinent policy statements of the

Sentencing Commission, the need to avoid unwarranted sentencing disparities, and

the need to provide restitution to the victim. Id. §§ 3553(a)(1), (3)-(7)

      Although we do not automatically presume a sentence falling within the

advisory guideline range is reasonable, we ordinarily expect such a sentence to be

reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). Nonetheless,

a district court can abuse its discretion when it: (1) fails to consider all factors that

were due significant weight, (2) gives an improper or irrelevant factor significant

weight, or (3) commits a clear error of judgment by balancing the proper factors

unreasonably. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).

Unjustified reliance upon any one of the § 3553(a) factors may also indicate an

unreasonable sentence. United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006)

(vacating sentence of only five hours’ imprisonment for bank fraud, even though the

defendant had provided substantial assistance that was crucial in the prosecution of

his codefendant, where the court “focused single-mindedly on the goal of restitution

to the detriment of all of the other sentencing factors”). However, the district court

is “not required to state on the record that it has explicitly considered each of the §


                                           3
          USCA11 Case: 20-10841        Date Filed: 03/29/2021    Page: 4 of 5



3553(a) factors or to discuss each of the § 3553(a) factors.” United States v. Sanchez,

586 F.3d 918, 936 (11th Cir. 2009) (quotation marks omitted).

      Instead, it is enough when the “court considers the defendant’s arguments at

sentencing and states that it has taken the § 3553(a) factors into account.” Id.

Further, although the district court must consider all the applicable § 3553(a) factors,

it does not have to give all of them equal weight and it may in its sound discretion

attach “great weight to one factor over others.” United States v. Rosales-Bruno, 789

F.3d 1249, 1254 (11th Cir. 2015) (quotation marks omitted). “A district court’s

sentence need not be the most appropriate one, it need only be a reasonable one.”

Irey, 612 F.3d at 1191.

      The combined effect of all these principles is that “[s]ubstantively

unreasonable sentences are rare.” United States v. Kirby, 938 F.3d 1254, 1259 (11th

Cir. 2019) (quotation marks omitted). We will only reverse a sentence if we are “left

with the definite and firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” Pugh,

515 F.3d at 1191 (quotation marks omitted).

      Here, we conclude that the district court did not abuse its discretion by

imposing a 235-month sentence because the record shows that it did not improperly

weigh Jenkins’s criminal history or the government’s low-end sentence


                                           4
          USCA11 Case: 20-10841      Date Filed: 03/29/2021   Page: 5 of 5



recommendation.     The record further shows that the district court considered

mitigating factors, in imposing a sentence.     Because the sentence imposed is

supported by the record and the 18 U.S.C. § 3553(a) factors, we affirm the sentence.

      AFFIRMED.




                                         5